Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19   Page 1 of 14 PageID 5




                   Exhibit A
              Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                              Page 2 of 14 PageID 6




cry
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 19740684
Notice of Service of Process                                                                            Date Processed: 05/02/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide General Insurance Company
                                              Entity ID Number 3286564
Entity Served:                                Nationwide General Insurance Company
Title of Action:                              Gil Gauvin and Shannon Gauvin vs. Nationwide General Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Dallas County District Court, TX
Case/Reference No:                            DC-19-05848
Jurisdiction Served:                          Texas
Date Served on CSC:                           05/01/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Green & Barton
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                               Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                                                                                                                                                                                                                                                                                                                                                                                                  Page 3 of 14 PageID 7


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ... .                                       . ....
                                                                                                   ;FOR1W~ N0. 353-3
                                                                                                    FORM NO.   353-3 -- CITATION
                                                                                                                        C'ITA. TI(}N                                                                                                                                                                                                                                                                                                                                                                                         :.:                                                                                                                                                                                                                                                                                                                                  ATTX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .A TTY
                                                                                                    THE  STATE OF
                                                                                                    THE S..TAZ'E  OF. TEXAS
                                                                                                                         TEXA.S:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                              ...                                                                ,,,                                                                                                                                                                                                                                                                                                                                            ::...
                                                                                                        Tot      :NATIONWIDEGENEI2AL
                                                                                                        To's. .':Nt~TIONV4'IilE GENERALi V,~UIiAtiC
                                                                                                                                         INSURANCE      COMPANY
                                                                                                                                                    T1: C OMPrANY                                                    '
                                                                                                                                                                                                                          - _. . . ..                        .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :.                                                                                                                                                                                                                                                             ...
                                                                                                                                                        BY SERVING
                                                                                                                                                        :T3.Y'     SI~RVI~iG    ITS  REGISTEREDAC"TIJ]~iT
                                                                                                                                                                                 ITS'REGISTERED      AGENT CORPORATION
                                                                                                                                                                                                            CQRFnRATI~N..  ~ .    SER.            1VIPANY
                                                                                                                                                                                                                               SiC+;RV~i✓.F..:';~(:11VIP
                                                                                                                                                                                                                                          ......         .,
                                                                                                                                                                                                                                                         i~11' :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .:. : :.:.. .. . . :.
                                                                                                                                                                                          .                        ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;:. ;;                                                                                             ;DC~:1.~9..rQ5$4$::;:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...$ . 4..
                                                                                                                                                         211
                                                                                                                                                         21::f
                                                                                                                                                         ~,.. .: E
                                                                                                                                                                 :E'7TH
                                                                                                                                                                   :...    STREET
                                                                                                                                                                     7'.I`II STR.~I;T
                                                                                                                                                                                   .' : SUITE
                                                                                                                                                                                        SIUITE
                                                                                                                                                                                        '   - :: 620
                                                                                                                                                                                                 620
                                                                                                                                                      . :AUSTIN.  T     'TX 78701
                                                                                                                                                                              7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              " .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                   ......                                                                                          .                                                                           :::                             , ... . ....:... .                                                                                               ~N
                                                                   "..:..::..,'. :....'::.                                                                                                                                                                                                                                        GAUVIN ET A4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                   ,PREETIN
                                                                     GREETII`CS.:                                                                                                                       ".' ,                                                  :.
                                                                                                                  , Y.~u                                   •.:,.      ., ..............   ......~..:.:.    ::
                                                                                                                                                                                                        ..:.......
                                                                                                                                           ,m]o .: a17::atiorn:~:.:If t~[t: o~:: oar aRorne j;dt~:~ot f•ile           :<..    ,.  , ...;.                  :::                  ; ::::::  ::.:::.                                        vs.
                                                                     Y.~u'. faavc      .. bec beet  n.- sued.
                                                                                                         sued..       Y.011 may.
                                                                                                                               tnar. ~     emp14-aff,attOttiey'.                                                                             fife-a au4.'ritCeti
                                                                                                                                                                                                                                                        'Written- ::::: .             :;: '                         ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .     .:



                                                                                          with
                                                                                                                                                ~ ~                                          , ~ .. '..~                       5.                                                                     NA
                                                                                                                                                                                                                                                                                                      NATx~.N'VU1D~
                                                                                                                                                                                                                                                                                                         . .....                    GENERAL INSUi
                                                                                                                                                                                                                                                                                                                                    G~R'EIiAi:.II~TSTJIiAI~IGE`:::
                                                                    -'1.kriSwer
                                                                    ~.Ansti~~er                withthethe clerk:who
                                                                                                                clerk'w}~o      issued
                                                                                                                                    ,issuedthis    tii iscitation
                                                                                                                                                             catationby       by10   10 a:clock a:m. of           oftlie   Mondayiiext
                                                                                                                                                                                                                      thelVloi~day        nextfolCo~;'ing
                                                                                                                                                                                                                                                  followingtlie   the''
                                                                                                                                                                                                                                                                     ::'.: :.:         . :;;:::::; ;:":. : ' ;                  :COMPANY
                                                                                                                                                                                                                                                                                                                                  QOivIPANY ::.:``:
                                                                     expu`ation of
                                                                     expiration                    tWenty,, days after.yoil
                                                                                              of ttivcnty                      after, .you~ucre     Welt served  sciVed this     tliis . citatiOn.and             petition,a.a.defatl'1C
                                                                                                                                                                                            citaticin;a►id petition;               default judgmentinay
                                                                                                                                                                                                                                                 judginenLiria} 00]:
                                                                                                                                                                              ,ssul:to,.tl~e..cltrk
                                                                                                                                                                                     s                                                        ..   ,  .                            .. ...
                                                                                                                                                                                                                                                                                                                             : ..            .. .    .. .            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .00a
                                                                                   . b,~tn,St.,
                                                                                                                                                                                                                                                                                                                              >~ .:.::;::'..:..
                                                                    taken
                                                                    1~.    "el: y..against
                                                                        i k.       a'              you.
                                                                                                   ..'
                                                                                                    ~ou,        Year
                                                                                                       .: ..:.. Yc~   u.•.,ans:tive:r:: should
                                                                                                                         lanswer.            sl~ould':be adclre   addressed..ta            . .~ the:.clerk
                                                                                                                                                                                                       . c~f     oftl~e;.192ncI
                                                                                                                                                                                                                     tho.::192nd ;Dtstrtet:
                                                                                                                                                                                                                                      Distriet'COurt            at
                                                                                                                                                                                                                                                   Coui t at:.GQ(I:            <:;::'.s j: :: :                                                     `:
                                                                                                                                                                                                                                                                                                                         .:,
                                                                  ::,:
                                                                     C~mmerce  . ... Street              .Ste. . . 1.0:1    .:z,Dal}~~S~:..:Te~as 75202::        7520.2.:.                                                                                                                                                :. !:
                                                                     Commerce
                                                                    ...                         Street,   ,Ste.     .                                                                                                                                                                                                     • ISSUEDIIIIS'.
                                                                                                                                                                                                                                                                                                                            ISS •'.L) RI7"~7I7S'
                                                                                                                                                                                                                                                                                                                                                                   ... .
                                                              , ":.'. :.. ..:... ... .:.... ".;:.                       .  ...
                                                                                            . „ :..': • ' . :....: : : . ....;..:::~.
                                                                                                                                 .. ... ::. .....:.~
                                                                                                                                                 .. ...   :..:.:::: .            ,  ..  ..
                                                                                                                                                                                ... : .. ,   .                    .                                                                   ':. :... . .
                                                                                                                                                                                                                                                                                              ..:.'  :           26th
                                                                                                                                                                                                                                                                                                                 -•': :
                                                                                                                                                                                                                                                                                                                   ... .
                                                                                                                                                                                                                                                                                                                       t~    day
                                                                                                                                                                                                                                                                                                                            da       -of
                                                                                                                                                                                                                                                                                                                                 :•.:nf"A P. ;20;1
                                                                                                                                                                                                                                                                                                                                      _ April,     9:. :
                                                                                                                                                                                                                                                                                                                                                2010.
                                                                     Said       BaintiffbeintnIL
                                                                     Satd,Pla~nta.:                                                 :::    _,..::..:...:
                                                                                                ff.:lteinS GlL GALtVIN.AND..STIANk~IO.~t':GAL~~i        :. :  ~~  :
                                                                                                                                                                  ..              TO. :GA                      :.
                                                                                                                                                                                                               .::: . :: : ::. ..          .
                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                       Fj
                                                                                                       Etled in, sau} Cowt 24th
                                                                                                                           24th day
                                                                                                                                day: of. litil!41)19.6.gaiho
                                                                                                                                     of Apri1;  20'19 againsi: .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..                                                                                                                FEETCIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               L F1 ~CIi1 PITRE.
                                  _.                                                                    . .. : .....                                                                                         : .... ..... ........ .....
                                                                                                                                                                                                          ....:                    . ...,.....:..
                                                                                                                                             :... . :. .. .......: ...:.. .. .:.::' .::.;:: :.:..:...'.:.,..:.:. ...... ... .. ... . ...': .::':.
                                                                                                                                                                                                                                         .......:...... .                                                                                                                                                                                                                                                                                                                                                                      ,:.                                                                                                                                           ':..:.,........Clerk District
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Clerk I~isf•iet
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1    Courtli
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .ou
                                                                                                                                       .. .:. : - .,,: .:,.V.':. . : ;iA' NX'.                                                           .:.                                                                                                                                                                                                                                                                                                                                                                             ...:::: .                                                                                                                         :::: :.:. . . . .. .. :`.Daflt~s:`Giiilnt.
                                                                                                     Alit)
                                                                                                   :I~AT'IOl'~IDE:~F~ibt   _L:.INS:I)I~AAI~~E.~Q1~rIP
                                                                                                                         RA.....::.:.:                                    . :. ...
                                                                                                                                                                                .>::' . ::'.>:
                                                                                                                                                                                            .. . '.' .'. : ..: :.:: .::::                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ::.,'~: <:..~ .......                        .       Chunty,:Tc401
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .TexaS:::'::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3'a ~.. ::.,. .;;.;....:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .' :'                                       : :.

     .                        .                           . . :::."::~ :::::: :.:.~i: '~                           .
                                                                                                     :."..:..'......'     :. .. :..:..                                                                                                                                                                                                                               ..                                                                                      .            .    .. .                                                                              .. ... .                         .                    ..:.. ....'.: . . . .                                                                                                             ..:. . .. ..                                                                                                      _                                                                                       .                                                                                  .
                                                                                         ':e~~: .. • ,. ... •. (7...... . :.•:
                                                                                                                           .   : ..                                                                                                                                                                                                                                   _                                      ..              ..                                       .        ;. .                    .       . .                                               .,.                                                 .      .,... ~.~..:                                                                                                                   ::. ':
                                                                                                   for
                                                                                                    c~t8tiif,
                                                                                                        StYi.,said
                                                                                                               satd.suit
                                                                                                                     suttbeing
                                                                                                                          x tn~ numbered   DC-I9-05848,tite
                                                                                                                                num c red DC-19-0~+848;  thenature:
                                                                                                                                                              nature of' whichdemand
                                                                                                                                                                    ©f..3~hiclt demandis is
                                                                                                                                                                                          asas r011oW'S' ':: ::
                                                                                                                                                                                            .foll.o~+rs._,                    ..      ~
                                                                                                                                                                                                                                                        :' :' .'                   >                                                                           ..                                                                                                                                                                                                                                                .                                                       .                                   ...             ..                                                                      .   .          . ..           .

                                                                                                                                                                                    .                 .
                                                                                                                                                                                                                                                                                                ..:., ;.I          ... ...... .:. .    .                   ~ :
                                                                                                                                                                                                                                                                                                                                                             ~
                                                                                          ", -
                                                                                            Suit  .. ....on
                                                                                                        cici:INSURAINICE
                                                                                                              I~ISUI2A'~ CTetc.
          .:.: . ...
           :: . '.:::::
                                                                                        ....:Surt
                                                                                        ::':'.;:.....:::.:":   :'.:: '. .::'. '. .-•: etc. as
                                                                                                                                           as: shoYk,p on said
                                                                                                                                               shown .o.n:  said  petition
                                                                                                                                                              ".. 1?.: .'.;::. . ... REQUEST
                                                                                                                                                                    etitioli:        I2E
                                                                                                                                                                                     ... Q.UI;ST:         FOR. . . . DISCLOSURE
                                                                                                                                                                                                           FOR
                                                                                                                                                                                               . .... ..':::         DdSCL~SURE ,a'.a. c.o
                                                                                                                                                                                                                         ; ,
                                                                                                                                                                                                                                       co
                                                                                                                                                                                                                                       ...     .;3{of
                                                                                                                                                                                                                                           : . ;.. . .: ~liicli:::           .. :: ......
                                                                                                                                                                                                                                                        ...... :.:"..:.....: ...    ` a~: :::;:~RL•
                                                                                                                                                                                                                                                                                              ::::. '. . hhl~                            e.0u..-;:. . . :::.: . ...
                                                                                                                                                                                                                                                                                                                                  :.........P...~
                                                                                                                                                                                                                                                                                                         . . . .Bf~lULICGrI~} ~';:De
                                                                                               ii „
                                                                                                  companies:         this citation.       if this citation is: not served,, it
                                                                                                          ~..31JIes:ilitSCIt82'lO31..:.If.:tlil3'Cltat't011::.lSnOtSL'IV~CI
                                                                                                                                  .                                                       shall he returnedippexecuted,        ".:'. : .::.:': ':. '
                                                                                                                                                                                        ttsiallbe.leturnuluile.xecuteci.............                                             `:
    . . . . . .... ................ .. . .... . ... .. . . .. .... . . . . ::. ... .. . . . . ... .. : . .                                                                                                                                                                                                             :.. . ...
                                                                                                                                                                                                                                                                                                                               ::.:~' :... ::::                  ::>:; .At
                                                                                                                                                                                                                                                                                                                                             . .,. . .::::::::' ::.::'                                                    --
                                ...:.::
                                - Sfiri,.                   . .. ::... .....:.. •..:...:. .                                          :.:               .. .
                                                                                                                                          ::::::.:..,:.~:...-.-.                ...                            "~'         .'        .' ,..... : .
                                                                                                                                                                                                                                   ..'                                                                                                                          ::'''.:Attorney
                                                                                                                                                                                                                                                                                                                                                                             torile... for    f~r..,,I'lainf•
                                                                                                                                                                                                                                                                                                                                                                                                        Plaintiff
                                                                                                                                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                                                          ".:':::         rl                                    .. .... . .
                                              TN       .,SS       ,.I.f'F;ICIr~   ,    :., PIT.R..F,,. CClerk              ..,1erk.of t13~.n..         Di§iiieftbuitS                  of    Dallas,             County                 Texa5a                                                                                                                                                                                  •   .  .. .;
                              ::_:'.                  F....
                                       •. :... :.:. .:.       ....    .
                                                     .:' :. . . ... . .                                                                               Dtstrtcf      Courts
                                                                                                                                                                           ._
                                                                                                                                                                                  of'  D.1.l.l.as          ' ~ C.  c~uitl        Y.      .
                                                                                                                                                                                                                                       :T~~~[s:.   .      .:.::
                                                                                                                                                                                                                         . .; .. . :: ~ : ::.:.'::.:.'<:'..
                                                                                                                                                                                                                                                                  ::   ::::      :.:                                  :
                                                                                                                                                                                                                                                                                                    ; : . :... .::::: : .:::z:: : '..:.::'." ::. .: :... :Om
                                                                                                                                                                                                                                                                                                                                                          ;D`.   A   N.11 IEL  L    PA'FRICK
                                                                                                                                                                                                                                                                                                                                                                                    l'A    fRI       ( :f< .     I3A
                                                                                                                                                                                                                                                                                                                                                                                                                  BARTON.                    :
                              :: . ivcti.:tancler:m                                                                            >,              .. ' _'                                   .. '7                 , .,..o).A                                  : .::::::          .. :
                                                                                                                                                                                                                                                               ,... ... ...:..... . ... . ....
                                                                                                                                                                                                                                                                                                                                                                :.:.' ::: ~ :' :;'
                                                                                                                                                                                                                                                                                           .. .:".:..: :::..' : . . :::.... .. ...
                                                                                                                                                                                                                                                                                                                                                                                              ;
                                       tvou..under.               ..........my    . hand
                                                                              y....hand
                                                                                    ...... ...::    and:
                                                                                              .... and:         the.. Seal  .. :.of sai4..Court
                                                                                                              .ihc..Sc<al.c~l.Sal~i.~
                                                                                                    :.... . ...                                                         office
                                                                                                                                                           our.t ai.of#ice           this~611~:.da~
                                                                                                                                                                          . ... . . ihts      26th,day            :. ot.April,
                                                                                                                                                                                                    .. .;... .,....:        . .:..1?.rtl
                                                                                                                                                                                                                         . .;.:..,          . ~. 2Q~{):1~                                                                                                                 1201
                                                                                                                                                                                                                                                                                                                                                                          1 ~0'1. SHEPARD
                                                                                                                                                                                                                                                                                                                                                                                      SHI,PARn DR                    l~R : ":: ;::: : :::: .::::: ' <::: :::: :: .
                                                       :.::' ::::: :.::. '::: :::.                           :.    ':'..'                                                                          :..k...
                                                                                                                                                                                                       :•,..•..:.:.    ...:   .           ;.':.
                                                                                                                                                                                                                                        .:,;,;        '                                                                :..         ...  .....    ........
                                                                                                                                                                                                                                                                                                                               ..... :::::::. '.: . . :. .                                                                                                                   ~
                                                               :......... .....:.. ..:.:.. ............. : ......... ...:..... . . . ': :.. ::. .. ..... . : .. :. :>: .: ... ..::,.~ r...,.    . :.. ,_,...  ,,....:...
                                                                                                                                                                                                       . . ,': :::.         _ ;
                                                                                                                                                                                                                             ..   :,
                                                                                                                                                                                                                                 .,                                     ".
                                                                                                                                                                                                                                                                         .  .';.::    : ':':  :::::.;:' :.'   ..   : ~    ~ :::.:                           :.
                                                                                                                                                                                                                                                                                                                                                         :HOUSTON                                               TX.        7/0 7.
                                                                                                            :         ::::                                        ::.::::                                            .      -,:.~ •e~.: .. ;   :...# .:.. ....: '..:::::" . . : . ....::. :. ,. :::. .. ' ..::. :: :.. ....,:. . . :. . ':. .:. ....: ::::
                                                                                                                                                                                                                                                     ..:
                                                                                              :  .;  .: :                      xk.of`th            District -......:      arts of::...f;)4p4,-.                        ,:......,.Ifexas                    .........    . :': '.::'.'::...:.::'.:..'..:Y:.: :::::.
                                  ~TfE~ T.; 1                    :..=TI         ICIA.             P~TRE          ~.:._
                                                                                                                 . :..........:.. :.:::...:......
                                                                                                                    ,.Cl~xk        of    thi~        Dtstrict:Coutts              of:   C7                !Ccennty
                                                                                                                                                                                             ~~.'las..,.......                            :... .,S.... .......                                                                 <:~ ::., .:.: :::;:;::::' : ' ..713-227=4747          :...T :......:
                                                                                                                 ":::                                                                                           ailnrti
                                                                            . .. . .. ..                                                                                                    .~~...,:...                                ,..caa  . .
                                                                                                                                                                                                                                                          ........... ...
                                                                                                                                                                                                                                                                 .. .                                                         :
                                                                                                                                                                                                                                                                                                                                                                              :.:'713-2274747
.....   ....       ...         . .         ........ . .                .. ..........
                                                                                                                                          ..   ..
                                                                                                                                                   ...
                                                                                                                                                   ..
                                                                                                                                                            .. :':. '.         .:.. .:.::.:.., ;:..:..::.:- ;~<.:.:: ~t :':~. ,..r~5
                                                                                                                                                                                      ~                        v
                                                                                                                                                                                                               w                           :. ..  .:   . . .. ....
                                                                                                                                                                                                                                                               ..   .. ..
                                                                                                                                                                                                                                                                  :~~:~::':::':~:::      ~::~::~~. :.....
                                                                                                                                                                                                                                                                                                                            :  ....
                                                                                                                                                                                                                                                                                                                               ;:::::     :•  .  : A ItTONaDARTONLAWGIt
                                                                                                                                                                                                                                                                                                                                                                 f~N     , r  BA             ONI;~1.1~ :::::;':.:':::: ;: ."::'::.:
          .. . . . . .. ... ..... ... ... .. .... ... ..........                                                                       ....
                                                                                                                                        . :... . . . ..W::..... ;. . . . . ,.~..,    ~... . ......
                                                                                                                                                                                              :::. . ..:.... ,...,.        ~....s......,,.,
                                                                                                                                                                                                                               .. . .... ~ ..., .:':.:    . ... ....                                                  ~~: : ..... .                                                                                                                                      ..~
.                        .                 .
                                                          ............ .                                ... ...                        :                                             .  .,,     ..       ._.,. ,.n~ .Y...:.:. ;
                                                                                                                                                                                                                                                        :'. : :. ' :' :'::::' :". ..:' :' : .                                                                                                                        ~             ~                                                         . .~.                                                                 ....W.              r't(Y               ..        . ...               :::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     :.:::".: ::'::: :::':'::::: :.:: ..':':i:.'.':.:: : '     ......                                                                                      ..       . . ....           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ... ................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ... .....                                  .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .....    .........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .. ....           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .....        . ... .             ....
      . . .                                                   ..        . . . . ..  .                                            ....   . ..                 ..     ' . .             . .       .. . .....  .          .. . .. ..
                                                                                                                                                                                                                    ' . ...,          .:.  y ~ ..
                                                                                                                                                                                                                                               ...          "........                  .
                                                                                                                                                                                                                                                                                     . ... .. ..                              ...            . ..                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ...                            ...... ... ..... ...........   . ....                  ...' ::..                                                                                     ..::         : :::.                  . . . .. ........                                          ..        ..     . ... ....             .....               ..          . ".              .. .             ..:    ...-...
. . ;.. .                               .       .         .             . . . . ...                                                 ... ....                 ..       . .                     ... .. ... ..       ..        . .. ..                                  .'        .
                                                                                                                                                                                                                                                                                                                                                                        .                                                .                  .       .                                                                                                                                                                                                                       .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .::::::.::
.....       .                                                      ........
                                                                  ..
                                                                               . ..
                                                                                                           . .... .
                                                                                                          ...}!
                                                                                                                                 ... .........                               .
                                                                                                                                                                       .......
                                                                                                                                                                                              . .. ..:. ,
                                                                                                                                                                                                       ........
                                                                                                                                                                                                                            eputy.
                                                                                                                                                                                                                          . . .......
                                                                                                                                                                                                                           ir
                                                                                                                                                                                                                             .P...,y.
                                                                                                                                                                                                                                          .: .
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                              ... ~•~:..... .. .. . ..... . .
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                  Llt. ;:: ~.,: ::::' :' :. ::::::::::.:' .:: :.. :::: :
                                                                                                                                                                                                                                                                                                     .     ::. ..
                                                                                                                                                                                                                                                                                                             .          ...
                                                                                                                                                                                                                                                                                                                              :..._::::::::::
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                     .. ... .: ..:':. :........        ..... ....... . .. ..:::::.. :::::
                                                                                                                                                                                                                                                                                                                                                               : :::: .:::::::::::::::::::
                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                     .. ....'::::::
                                                                                                                                                                                                                                                                                                                                                                                                                              ~        ~.
                                                                                                                                                                                                                                                                                                                                                                                                                . .. ::. :....::: .:::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                        :'       •.
                                                                                                                                                                                                                                                                                                                                                                                                                                      .. .: : :: .:::::::::.:: ::::. ::::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . :                  :        '

                                                                                                                                                                                                                                                              . . ..                         .                                                                                                                                         . .      .       .    Z ..~             , _ .           :::^.          .::   .F..:.                                                                                                                                                                                                                                                                                                                                                ..........                          .....             .      ...........           ...        .:..:.::::::':::::}                         :::'   ':::'
:.   ..            .
                            ..
                               . ::.:             '       . .::"                   .::.:..:.::::::.::
                                                                                                                         CA       RLEN
                                                                                                                          CARL~>tiIA.           IA-
                                                                                                                                                      :: :: .:::::::':.::.:::.
                                                                                                                                                        BOULICNY
                                                                                                                                                          BULLIVNY .
                                                                                                                                                                                           ::'::..
                                                                                                                                                                                                             ..'.
                                                                                                                                                                                                                                          .:::::
                                                                                                                                                                                                                                                                        . ::       :~.' ~        .
                                                                                                                                                                                                                                                                                                             . :.        :•
                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                                                                                                        1 .            : . .
                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                                        ..... .... ......:::::.':::::'. :: ::::...::.::;:. ::: ': ' :
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                          ~ ~ f'
                                                                                                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                                                                                                                                 :                                            a`                                                                         .. ''.         ::        ',.,               ~:~.:                 ':::" ..::                          ::    :::       ::.       .       '.          :::':            ::.             : :        i:':             ::.:::.::::"::::::':::::::::':::::::                                              '::.:               ..
                                 :..:        ...::"
                                       :........ .                                                                                  "..:'
                                                                                                                                                    :.:::'::::::
                                                                                                                                                        ~:.
                                                                                                                                                                               "':''..''.:.:
                                                                                                                                                                                                      ,..,.._,.         ,,..
                                                                                                                            " . . . . . ..                                                           . ., .
                           .. . . .. .. ...... .. ....                                                                                                                                            ,.•.:.,:: ; ::.-: - .:..
                                                                                                                                                                                                 ::.:.                                      ..
                                                                                                                                                                                                                                       •;~:.:::::..
                                                                                                                                                                                                                                             .. . . ............... .
                   ........................
                                     ..... . ....... . . .... .........
                                                                      .. . ..... .........
                                                                                         ..". .. ...                                                                                                  :. ...;        ,.•::.                                                                                          :<:                   ~ ~~ f ~ ,:~:~: ..w'`*.r~-"#`4.~~~
                                                                                                                                                                                                                                                                                                                                          ~~                                   -~p" ~ $~,~ __                                                                  _
.    .                              .     . .                 .         ..                    .             ....             .        .
                                                                                                                                                              ..
                                                                                                                                                                  .
                                                                                                                                                                       . . ..
                                                                                                                                                                             ....
                                                                                                                                                                                    ;,.
                                                                                                                                                                                    ..      .
                                                                                                                                                                                               ...   .
                                                                                                                                                                                                         . . .
                                                                                                                                                                                                            .
                                                                                                                                                                                                               "                     .               . .             ...                     ...         .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                        ..~
                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                        . .. .
                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                                                                                                                                ...   ~ t4~.< ,
                                                                                                                                                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                                                                                                                                                                      . .
                                                                                                                                                                                                                                                                                                                                                                                                                      .     ..
                                                                                                                                                                                                                                                                                                                                                                                                                               . >r=~
                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                 .....
                                                                                                                                                                                                                                                                                                                                                                                                                                       ...
                                                                                                                                                                                                                                                                                                                                                                                                                                            . ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                .:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                        . . .                                 . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                 .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : :                                              ;,                                  .
.         ..                   ..       ...    .                   ......                   ...               ..             .        ...           ..                ....               ..      ..    ....   :'                 '.:.:'            :'     .::.   ..... " .:.                  .                                         .      ..                   ...             .           ...                       .                               .                                                                                                  .                                         .                                                                                             .                                                                                                                                                      . . ..            .        .                                                           .YS                                                                                       .
..             .
  ..                                    . . ..                                     .          :.            '                                   ... .:                                             . :'.                      . :..                                   :.: ..                  .                  ...                .                          .         ..                                           ... .                         ...                                         . '' .                                                . .                                    '~                                 .                                                            .
  . .                                       . .                                             ....                                                  . ..                                             . ...                        . ...                                 . .                   . .                                                                                                                                                                                                                                                       . .                                                                                                                                                                                                                                                                 ~                                                                                                                                                                        .,_
.. .               ..                 .
                                      . .
                                              . ..            .          ...           ..          .
                                                                                                            .
                                                                                                                       ......                     . ..
                                                                                                                                                  .
                                                                                                                                                                        ..          ..         ...     .
                                                                                                                                                                                                       . .
                                                                                                                                                                                                              ..            . ......
                                                                                                                                                                                                                              .....
                                                                                                                                                                                                                                                          ....   ..      ..
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                            . .
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                   .                    ..     .
                                                                                                                                                                                                                                                                                                                                                    . ..            .'.'..                              ..           : :.' '
                                                                                                                                                                                                                                                                                                                                                                                                                                   . .
                                                                                                                                                                                                                                                                                                                                                                                                                                         ..       .:"..                                  ..       ' .: '                      ... . .                               .            .                         :..           '          .               .      .             .         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .           .         .. ..                 .                                                                                -;.,a                                                                                                                                                                                                              •.~
....                                ...     .                                               .          ..           .. ...                        . .                   '           ..           . ....                       . .              .          ' . .. . '                                                                                           ..             ...             .......                 . .. . ...          " . .:. .... .                                        .                                                                                                                                                                                                                                                                                                                                                           '                          .:l.                                                                                                        .
.. .
  ...
                        .           .
                                          .
                                               .      .              .                      .
                                                                                                       .'                                       .' .                                                   :                           .                           . .
                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                .          .                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                   . .     F--                                                                                                                                                                                                                           ...
                                                                               .                                                                .                                                                                                                        .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .       -              .                                        ...                                       ~
                                                                                                .                                                                                                             .                  .                                                                                                                                                                                                                      .                                              ..     ..                                  ...        .

                                                                                                                .                                                                                                                                                                      .                                                      .       .~                                                                                                                                        .                      .            ..                                                                               .                                                                                   .         ..                                                                .           .                                                                                                                                                                                      .                  .
                                                                                                                    ..                                  ..                                                              .        .                                                 -                                                                                .                                                                                                                    .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..                             :       •    ;:.                                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i                            /I               !~ .                 1          ~                                                                                                                                                                      .'       .                               ..:'                                                                .                                                   '                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              :..
~                                                                                                      ~.:                        ~         '        ~~~~                                          " .                                    '~            ~ ~             ~                                                     ~                                "              ~                                              '~~        ~- '        .~1                   •~                                                                                                                                                                                                                                                                                                                                                   '             :         ..             .                                       '.         .      -                                                                                           ..          '.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..-:
                                                                                                                         .            .                                                                                                                                                                                                                                                                                                                                                                                                                                               . .         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ...                 .                                                .                -                                                          ..              .           .                                                  .                                 .      .                                                 .-.     .    .                                .    ..       . .
    ,     Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                           Page 4 of 14 PageID 8
'                                                                                                                            FILED
        .1     ATTY / JURY DEMAND
         1 CIT ATTY                                                                                                          FILED
                                                                                                                 DALLAS COUNTY
                                                                                                                 4l24/2019'5:18 PM
                                                                                                                 4/24/2019.5:16
                                                                                                                    FELICIA PITRE
                                                                                                                 DISTRICT CLERK
                                                                                                                 DISTRICT.CLERK

                                                                                                     Belinda Hernandez
                                                         DC-19-05848
                                                         DC-19-05.548
                                            CAUSE NO.

           GIL GAUVIN and SHANNON                         §               IN
                                                                          IN THE DI.STRICT
                                                                                 DISTRICT COURT OF
          'GAUVIN                                         §
                                                          §                                                              -
                          Plaint~fs,
                          Plaintiffs,                     §
                                                          §
          VS.                                             §               DALLAS COUNTY, TEXAS
                                                          §
          NATIONWIDE:GENERAL                              §
          INSURANCE COMPANY                               §
                                                          §
                          Defendant.                      §                         JUDICIAL DISTRICT



          :..    PLAINTIFFS' ORIGINAL PETITION
                 PLAINTIFFS' ORIGINAL PETITIONAND
                                               AND REQUESTS FOR DISCLOSURE


                                    SHANNON GAUVIN
                     GIL GAUVIN and SHANNON GAUVIN ("PlaintifP'),
                                                   ("Plaintiff'), complains
                                                                  complains of
                                                                            ofNAT:IONWIDE
                                                                               NATIONWIDE

          GENERAL
          GEN.ERAL INSURANCE
                    INSURANCE COMPANY and respectfully shows as follows:

                                                      I.
                                           DISCOVERY CONTROL PLAN

          1.
          1.    . Plaintiffs intend for discovery
                  Plaintiffs intend     discovery to
                                                  to be conducted
                                                        conducted under
                                                                  under Level
                                                                        Level 33 of
                                                                                 of Rule
                                                                                    Rule 190 of the Texas

         • .R.
             ples of Civil Procedure. This
            Rules                     Thiscase
                                           case involves
                                                 involves complex
                                                          complex issues and will require extensive discovery.

          therefore,
          Therefore, Plaintiffs
                     .Plaintiffsask
                                 askthe
                                     the court
                                         court to
                                                to order
                                                   order that discovery
                                                              discovery be
                                                                        be conducted
                                                                           conducted in
                                                                                     in accordance
                                                                                        accordance with
                                                                                                   with aa, :

          discOvery control
          'discovery coiitrol plan tailored to the circuinstances
                                                   circumstances of this suit.

                                                     IL
                                                     II.
                                        PARTIES
                                        PARTIES AND PROCESS SERVICE

          2.      Plaintiffs reside in Dallas County, Texas.

          3.      Defendant NATIONWIDE GENERAL
                  Defendant NATIONWIDE GENERAL INSURANCE COMPANYisis an insurance
                                               INSURANCECOMPANY          insurance

          company
          company engaging
                  engaging in
                           in the
                              the business
                                  business of insurance
                                              insurance in
                                                        in Texas.
                                                           Texas. This
                                                                  This defendant
                                                                       defendant may be served
                                                                                        served with

          procesS through its registered agent, Corporation Service Company,
          process througli                                          Company, 211
                                                                             211 E. 7th
                                                                                    7th Street, Suite 620,

          Atistin, Texas 78701. Issuance
          Austin;                Issuance of
                                          of citation
                                             citation is
                                                       is requested
                                                          requested at this time.
  Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                           Page 5 of 14 PageID 9




                                               JURISDICTION

  4.       Plaintiffs seek monetary relief over $100,000.00 but not more than $200,000.00, excluding

 interest:and costs. Such damages sought are within the jurisdictional limits of the court. Plaintiffs

 'contend that the determination of damages is within the sole discretion of the Judge and Jury, but

 ing esOpulation as required bji. TEX.R.Civ.P. 47.
                   court has jurisdiction over Defendant it engages in the business of insurance in Texas,

       because Plaintiffs'
               . .         causes of action arise out of Defendant's buSiness activities. in Texas.
            .. •
                                                    • IV.
                                                   VENUE

                enue is proper in Dallas County, Texas, because the insured property giving rise to this

 :catiSk0 Aetion is situated in Dallas County, Texas. TEX.CIV.PRAC.REM.CODE §15.032.

                                              V.
                               NOTICE AND CONDITIONS PRECEDENT

                efendant has beeri provided notice, in writing, of the claims made by Plaintiffs in this

   etitiOi.including Plaintiffs' actual damages in the manner and form required.

           All Conditions ,Precedent necessary to maintain this action and the Claim under the Policy

   ave een 'performed, occurred, or have been waived by Defendant; and/or Defendant is otherwise
            •
 `estoppel from raising any conditions precedent due to Defendant's prior breach of the insurance

:':'contract.

                                                     • VI.
                                                    FACTS

                Jaintiffs are the owner of certain real property with improvement (including Plaintiffs'

   ome)lOtated at 2810 Eagle Pass, Mesquite, Texas 75150 (the "Property"). The Property was
 Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                             Page 6 of 14 PageID 10




  insured by insurance policy number 7842H0955635 issued by Defendant (the "Policy"). Plaintiffs

  are theOwnei of the Policy and the named insured on the Policy.

  '10.     On or about 07/08/2017, or another time when the Policy was in effect, a severe storm

  caused substantial damage to the Property and constituted a covered loss under the Policy. After

  the loSs, Plaintiffs Made Claim No.: 546311-GF and demand for payment on Defendant for

  damages
   •   •          •    PrOperty and other damages covered by the terms of the Policy (the "Claim").

            amti               the Defendant failed to comply with the Policy, the Texas Insurance Code

                             andling Plaintiffs' claim. Further, Defendant has refuSed to pay all amounts.,::

            ifSWing .under the Policy for the Claim.

              eferisclatii made numerous errors in estimating the value of Plaintiffs' claim, all of which •
           ..
 were;    esignpct to Intentionally minimize and underpay the loss incurred by Plaintiffs. Defendant

 failed tod fully quantify Plaintiffs' damages, thus demonstrating that Defendant not conduct a

 thorough MOstigation of Plaintiffs' claim. Defendant conducted a substandard investigation of

    EiMtiffs' el.aim,.eyidenced by the estimate issued and relied upon by Defendant. The damage

••:•.estrmate:far. 0 :••to include .                                                                            .•
         •• ' •
                                       damages to Plaintiffs' Property. The damages Defendant included

    ei0a Tr.iate.were grossly undervalued and.did not allow for adequate funds to cover the cost of

 4:9pairs.tosIl<the damages sustained. Defendant failed to thoroughly review and properly supervise.

    e' adjustrriOft of the Claim, including the inspection of the Property, which ultimately led to

      ..1:12.YIP anr;improper adjustment and an inadequately unfair settlement of Plaintiffs' claim.

   0 e;`       efefid4nt knowingly and intentionally overlooked damages at the Property and used an
                         •
 inadequate and biased investigation as the basis for erroneously denying a portion of Plaintiffs'
        •
 clam        eeause of Defendant's conduct, Plaintiffs' claim was underpaid and partially-denied.
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                                  Page 7 of 14 PageID 11




               .
             eferidani•.failed.-tilieifonn its      contractual   duties to adequately compensate Plaintiffs

undei:the terms of the POliCy. -Specifically; Defendant refuSed to pay the full proceeds owed under

      p       although due•        ind•waa made foi proceeds to be paid in an amOuntsufficient to cover`

  edamaged.1prope4 :an                 :;coMitionsiitecederit .to,.reabVefy Upon the Policy in question had

;been'satisfiied       Plaintiffs:.'     den atit'S•tOndifet constitutes a 'bitech     of the 'contract between


 13            elf 40.13340:0400.te.ld to Plaini*'that much of the 'damage tO:thellProperty was not
             under    o Poke'
                         •    Oen•X Onsh.*.datuacre Was covered by the Policy. Defendant

.conduct                                     •TiEINS.COOE § i-1-1•060(0(1).

             efendant •          0. a etript it:F•k 6'1;4 -faith to effectUate a prompt, fair, and equitable:

se lemen o                 fs     Rtn.;,•yy en Defendant's liability was reasonably clear. Defendant's

_coedUet.:constitutes a violation o          :TEX:IN:CPPE §541.060(a)(2)(a).
             efendant failed to explain       toPlaintiffs the reasons for its offer of an inadequate settlement.-
   e6it141 y;.befendintiaNd to Offer Plaintiffs adequate compensation, without any explanation

      full       inent..Was            ern           Furthermore, Defendant did not communicate that any

future settlenlerits.or payments*Otild be fortheoming to pay for the entire loss covered under the,,

Policy•:•por•           9nr aift jgdYid.$ any explanation for the 'failure to adequately settle Plaintiffs'

claim        efendant's otinduCf;'eohdtitittes a       .       of TEX.INS.CODE §541.060(a)(3).

      •                                fiqqnr deny coverage of Plaintiffs' claim within a reasonable time.

                 Plaintiffs di   ,fi,itAI:00:eive timely indication of acceptance or rejection, regarding the
           'entire claims, in Writing from Defendant. Defendant's conduct constitutes a violation of

•TEx:IN .icoDE §541.060(a)(4).
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                         Page 8 of 14 PageID 12




 17.    Defendant refused to fully compensate 'Plaintiffs for the Claim without conducting a

reasonable investigation of the Claim.-    kither„Defendant performed an unreasonable outcome-
oriented investigation of Plaintiffs' claim, --:which resulted in a biased, unfair and inequitable

evaluation of Plaintiffs' Claim. Defendatit'S 'Condutt constitutes a violation of TEx.INs, CODE

  541.060(a)(7)..

 18.    Defendant failed to meet its obligations under the Texas Insurance Code regarding the

timely acknowledgement of Plaintiffs' .ClaiM; ekinning an investigation of Plaintiffs' claim and

requesting      .ipformation reasonably .necessary        .investigate Plaintiffs' claim within the
                                                  . . .
.StattitSiily mandated time of receiving notice of:Plaintiffs' claim. Defendant's conduct constitutes

a violation of T.EX.INs.CODE §542:055...

        Defendant failed to accept or. dOnY.:014iPilffs' full and entire Claim within the statutorily

mandated time of receiving all necessary infoinfation. Defendant's condUct constitutes a violation

of Tik.INS.CODE §542.056.

 20.    Defendant failed to meet its obligationS 'under the Texas Insurance Code regarding payment

of claims without'delay. Specifically, Defenaant has delayed full paYrnent of Plaintiffs' claim

 Opger than allowed .and, to date, Plaintiffs hay.eiot yet received full payment for Plaintiffs' claim.

:Defendant's conduct constitutes a yi.Oliition of170tINS.CODE 041.058.

 Z:l.   From and after the time Plaintiffs' claim was presented to Defendant, the liability of

,Defendant to pay the full claims in accordance:with the terms of the Policy was reasonably clear.

However, Defendant has refused to pay Plaintiffs in full, despite there being no basis whatsoever

on which a reasonable insurance company would have relied on to deny the full payment.

Defendant's conduct constitutes a breach of the common law duty of good faith and fair dealing.
 Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                            Page 9 of 14 PageID 13




    22.      Defendant knowingly or
                                 or recklessly
                                     recklessly made
                                                made false   representations, as
                                                      false representations,  as described  above, as to
                                                                                 described abo.ve,

   material facts and/or knowingly
                         knowingly concealed
                                   concealed material
                                             material infonnation
                                                       information from
                                                                    from .Plaintiffs.
                                                                          Plaintiffs.

    23.      Because of Defendant's
                        Defendant's wrongful          omissions, Plaintiffs were forced to retain the
                                    wrongful acts and omissions,

   professional services of the law finn        representing Plaintiffs with respect to these causes of
                                    firm who is representing

   action.

                                              1':VI1.
                                                 711.
                               CAUSES
                               CAUSES OF
                                      OF ACTION AGAINST
                                                 AGAINST DEFENDAN
                                                         DEFENDANTI'

  24:
  24.        Defendant is liable
                           liable to
                                  to Plaintiffs
                                     Plaintiffs for'interitional breach of contract, as well as intentional
                                                for intentional breach                          iritentional

   violations of the Texas Insuranee
                           Insurance Code and
                                          and.intentional breach of
                                              intentional breach of the
                                                                     the common  law duty of
                                                                         comtnon law          good
                                                                                          of::good

   faith :arid
         'arid fair dealing.

             A.     Breach of Contract.

  25.        The Policy
             The Policy isis aa valid,
                                valid,binding
                                       bindingand
                                              andenforceable
                                                  enforceablecontract
                                                             contract between
                                                                      between Plaintiffs' and.Defendant.
                                                                              Plaintiffs and.Deferidant.

   Defendant breached
   Defendant breached the contract by refusing
                                      refusing to perform
                                                  perform its obligations u►ider.
                                                          its obligations under the te.rms pf the
                                                                                    terms of

   Policy and pursuant
              pursuajit to
                        to;Texas
                           Texas law. Defendant's
                                      Defendant's breach
                                                  breach proximately        Plaintiffs' itijuries
                                                                     caused Plaintiffs'
                                                         proximately caused             injuries _and
                                                                                                  and

   damages. All conditions
   damages: All  conditionsprecedent
                            precedent required   under the PoIicy
                                       reduired :under     Policy have been
                                                                       been lierforme8,
                                                                             performed, excused,
                                                                                        excused,

. waived or otherwise satisffed
                      satisfied by Plaintiffs, or Defendant is estopped from raising the issue due to
                                                               estopped from

 • Defendant's
   Deferidant's prior breach of
                             of the insurance contract.

               B.      Noncompliance
                       NoncomplianceWith
                                     WithTexas
                                         TexasInsurance
                                               InsuranceCode:
                                                         Code:LTnfair Settlement:Practices.
                                                               Unfair Settlement:Practices..

• • 26.
    26.,     The conduct,
                 conduct, acts,
                          acts, and/or
                                and/oromissions  by Defendant
                                       omissions by Defendant constituted
                                                              constituted Un.fair Settlement'Practices
                                                                          Unfair SettleMent  Practices

   pursuant to TBx.
               TEX. INS.
                    INS. CODE.§541.060(a).
                         CoDE.§541.060(a). All
                                           All violations
                                               violations under this article are made actionabl.e
                                                                                      actionable by

   TEx.INs.CoDE
   TEXINS.CODE §541.151.
                §541.151..

  27.
. .27.       Defendant's unfairsettlement
             Defendant's unfair settlement practice,
                                           practice, as
                                                     as described
                                                        described above, of misrepresenting to Plai.ntiffs
                                                                                               Plaintiffs ,

   material facts relating to the coverage at issue, constitutes an unfair method of competition aiid
                                                                           method•of             and an

   unfair and
   unfai.r ariddeceptive
                deceptive act
                          act or
                              or practice in
                                          in the business of insiu•ance.
                                                             insurance. T6x.INs.CoDE  §541.060(l,).
                                                                         TEX.INS.CODE §541.060(1).
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                        Page 10 of 14 PageID 14




 28.     Defendant's unfair settlement
                            settlement practice,
                                       practice, as described
                                                    described above,
                                                              above, of failing to attempt in good

 faith     effectuate aa prompt,
 faitli to e.ffectuate             fair, and
                         prornpt, fair,  and equitable
                                             equitable settlement
                                                       settlementof
                                                                  ofthe
                                                                     theclaim,
                                                                         claim, even  though Defendant's
                                                                                even though  Defendant's

  liability under
 "]iability under the
                  the Policy
                      Policy was
                             was reasonably clear, constitutes an unfair method
                                                                         rnethod of competition
                                                                                    coinpetition and an

 unfair and deceptive act
                      act or
                          or practice
                             practice in
                                       in the
                                          the business
                                              business of
                                                       ofinsurance.   TEx.iNs.CoDE §54I
                                                          insurance. TEx.INS.CoDE       .060(2)(A).
                                                                                   §541.060(2)(A).

.29.
 29.     Defendant's unfair
                     unfair settlement
                            settlement practice,
                                       practice, as
                                                 as described
                                                    described above, of failing to promptly provide

 Plaintiffs
 Plairitiffs with
             witli aa reasonable
                      reasonable explanation
                                 explanationof
                                             ofthe
                                                the basis
                                                    basisinin the
                                                               the Policy,
                                                                   Policy, in
                                                                            in relation
                                                                               relation to  the facts or
                                                                                         to the

:applicable                    of aa cornpromise
 applicable law, for its offer of    compromise settlement of the claim, constitutes an unfair method

 of competition
    competition and
                and an unfair and
                    an unfair and deceptive
                                  deceptive act
                                            act or
                                                or practice
                                                   practice in
                                                            in the
                                                                the business
                                                                     business of
                                                                               ofinsurance.
                                                                                  insurance.

 TEx.Ns.00DE
 TEx.INs.CoDE §541.060(3).
              §541.060(3).

 30.     Defendant's unfair
                     unfair settlement
                            settlement practice,
                                       practice, as described                            reasonable
                                                    described above, of failing within a reasonable

 time  to affirm
 tinie to affirm or
                 or deny
                    deny coverage
                         coverage of
                                  of the
                                     the claim
                                         claim to
                                               to Plaintiffs
                                                  Plaintiffs or to subniit
                                                                   submit a reservation
                                                                            reservation of rights to

• Plaintiffs,
  Plaintiffs, coristitutes
              constitutes an unfair method
                                    method of
                                           of competition
                                              competition and an
                                                              an unfair
                                                                 unfair and
                                                                        and deceptive
                                                                            deceptiveact
                                                                                      actor  practice
                                                                                          orpi•actice

 in the
    the:business
        business of
                 of insurance.
                    insurance.TEx.INs.CoDE  §541.060(4).
                               TEx.INs.CoDE §541.060(4).

 31
.:31.    Defendant's unfair
                     unfair settlement practice,
                                       pradtice, as described
                                                    described above,
                                                              above, of
                                                                     of refusing to pay Plaintiffs'

 claim without
       without conducting
               conducting aa reasonable
                              reasonable investigation,
                                          investigation, constitutes
                                                         constitutes an
                                                                     an unfair
                                                                        unfair`method
                                                                               method of competition

 and an unfair
 and an unfair and
               and deceptive
                    deceptive act
                              act or
                                  or practice
                                      practice in
                                                in the
                                                    thebusiness
                                                        business of
                                                                  ofinsurance.
                                                                      insurance. TEx.INs.CoDe.
                                                                                  TEx.INs.CoDe .

:1541.060(7).
  §541.060(7).

 32.     Defendant's conduct
                     conduct described
                             described above eompelled
                                             compelled Plaintiffs to initiate a lawsuit
                                                                                lawsuit to recover

: amounts
  amounts due
          due under
              under its policy
                        policy by offering substantially
                                           substantialiy less
                                                         less than
                                                              than the
                                                                   the amount
                                                                       ainount ultimately recovered.

 Defendant  refused to even offer more
 Deferidant refused               more than its
                                             its own
                                                 own grossly undervalued estimates
                                                     grossly undervalued estimates despite
                                                                                   despite actual

 damages
 damages which
         which were
               .weremuch
                    much greater. This continued
                         greater. This            failure cotnpelled
                                        continued failure compelled Plaintiffs  to file suit.
                                                                     Plaintiffs to

 TEx.INs.CoDE §542.003(5).
 TEX.INS.CoDE  §542.003(5).
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                        Page 11 of 14 PageID 15




          C        Prompt Payment Of Claims Violations.

 33.      The Claim is a claim under an insurance policy with Defendant of which Plaintiffs gave

 befendant proper notice. Defendant is liable for the Claim. Defendant violated the prompt

;i5aynient of claims provisions of TEX. INS. CODE § 542.051, et seq. by:

               Failing to acknowledge receipt of the Claim, commence investigation of the Claim,
               and/or request from Plaintiffs all items, statements, and forms that Defendant
               reasonably believed would be required within the time constraints provided by TEX.
               INS. CODE §542.055;

          b) failing to notify Plaintiffs in writing of its acceptance or rejection of the Claim within.
             the applicable time`constraints provided by TEx. INS. CODE §542.056; and/or by

               _Delaying payment of:the Claini following Defendant's receipt of all items, statements,
               and forms reasonably requested and required, longer than the amount of time provided
               by TEX. INS. CODE §542.058.

          : Defendant's violations of these prompt payment of claims provisions of the Texas.

   SincAae Code are made actionable by TEX.INS.CODE §542.060.

                   Breach Of The Duty Of Good Faith And Fair Dealing.

  35      Oefenda.nt breached the common law duty of good faith and fair dealing owed to Plaintiffs's

 aiy;denying or delaying payment on the Claim when Defendant knew or should have known that

 401011X       *:) Plaintiffs were reasonably clear. Defendant's conduct proximately caused Plaintiffs'

 injuries and damages.


                                             KNOWLEDGE

              efendant's acts described above, together and singUlarly, was done "knowingly" as that.

 tOirri    used in the Texas Insurance Code and was a producing cause of Plaintiffs' damages

 , esetibed herein.
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                          Page 12 of 14 PageID 16




                                                  IX.
                                               DAlVIAGES
                                               DAMAGES

37;       Plaintiffs will
         .Plaiiitiffs<wi    showthat
                        .11show       allthe
                                 thatall  theaforementioned  acts, taken
                                              a.forementioned.acts, takentogether  orsingularly,
                                                                          togetheror  singularly,constitute
                                                                                                 constitute

  he:producing causes of the damages sustained by Plaintiffs.

3:8.     FO. 'WOO of contract, Plaintiffs are entitled to regain the benefit of Plaintiffs'       bargain,

:whICh        g ainount of Plaintiffs' claim, together with attorney fees.

           otlfoiidbmpliance with the Texas Insurance Cod; Unfair Settlement Practices, Plaintiffs

..are entitleci*) actual damages, which include the loSs of the benefits that should have been paid

  ut0.41:0t .fc? .b Policy, mental anguish, court costs and attorney's fees. For knowing conduct :of

   e.    s,0ornplained of, Plaintiffs ask for three times Plaintiffs' actual damages. TEX.INS.CODE

  54.1,152.

           or :noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

 entit     o • le*iiptmt of Plaintiffs' claim, as well as eighteen (18) percent interest per annum of

   eltglo*A.SOfPlatptiffs' claim as damages, together with attorney's fees. TEX.INS.CODE §542.060.

           or breach of the Comtrion law duty of good faith and fair dealing, Plaintiffs are entitled to

 compensatory damages,       including all forms of loss resulting from the insurer's breach of duty,

 such as adaiti.orial costs, economic hardship, losses due to nonpayment of the amount the insurer

 bAiecii0i.c.ettmilary damages and damages for emotional distress.
         For thp,prosecution and collection of this claim, Plaintiffs have been compelled to engage

 the services OfThe law firms whose names are subscribed to this pleading. Therefore, Plaintiffs

 areSeiAt.r    o Itoover a sum for the reasonable and necessary services of Plaintiffs' attorneys in

 the .preparation and trial of this action, including any appeals to the Court of Appeals and/or the

 Suprerrie CoUrt of Texas.
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19                              Page 13 of 14 PageID 17




                                                       X:
                                                       X.
                                                     Y DEMAND

             aintiffs 'heti   .re AO:t,:i jury trial and tenders the appropriate jury fee.

                                               ,.„ . XI.
                                             IJEOTTORDISCLOSURE

            urspant to Texas:Rule          ci ililiteedure
                                                    .      194, Plaintiffs request that Defendant discloSe

     eA.R.ornifitiOn or.
                      • nlateria
                         .•.       escri   ed irf;

                                                     igAypi,
           WHEREFORE,.; PREMISES.,CONSIDERED, Plaintiffs pray that upon trial herep

     ainti s' a. e.;:an reO.OVeSOks40—',0.01riS4Votild reasonably,and. uStly compensate Plaintiffs In;

     cor ante Wit                              rOCedure; both as to actu.al darhages, statutory penalties an

 interest,;treble;damages                   0.00j1iSprance Code a:nd ail touilitiVe and exemplary darnageS.

  s ma        found                        stiffs        the award of 401110's fees for the trial and any

 a    es     :this ta0e; or all costs of Court on their behalf experided., for pre-judgment and

 >idgment interest as • pyy.c         laytr; and for any other and further relief, either at law or in equity,,,

 o       ich Plaintiffs:.may e ustlY erOttled.


                                                REik     BARTON

                                                     .is/ Wayne D. Collins
                                                      WAYNE D. COLLINS
                                                      State. Bar No. 0079.6384
                                                      wcollins@bartonlawgroup.corn
                                                      ROY J. ELIZONDO, III
                                                      State Bar No. 24036519
                                                      relizondo@GBTriallaw.corn
                                                      ROBERT D. GREEN
                                                      State Bar No.: 08368025
                                                      green@greentriallavv.com
Case 3:19-cv-01249-S Document 1-1 Filed 05/24/19        Page 14 of 14 PageID 18




                                 DANIEL P. BARTON
                                  :State par No.: 09789774
                                   dbakton4,ballonlaw;gtoup.com
                                   1201 Shepherd Drl.0 r:
                                  ilionkon, Texas 77007
                                 • (713)
                                   .     227-4747-
                                             •      Telephone
                                 (713) 021-5900 — Fax
